Citation Nr: 0425462
Decision Date: 09/16/04	Archive Date: 01/04/05

DOCKET NO. 00-20 949                        DATE SEP 16 2004


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia

THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include post-traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to February 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2000 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA). The veteran is currently residing in Georgia, and as a consequence, his case is being managed by the RO located in Atlanta, Georgia. The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify you if further action is required on your part.

The Board observes that the veteran was scheduled for a videoconference hearing in August 2004. However, this hearing was not conducted as the veteran failed to report.

REMAND

The Board is of the opinion that additional development is necessary prior to the completion of its appellate review.

The veteran is claiming entitlement to service connection for PTSD due to sexual assault that occurred during his military service. In a May 2004 statement, the veteran's representative discusses the decline of the veteran's military performance as indicated by the military personnel records. In particular, it is noted that the veteran, who previous had demonstrated good conduct, for reasons unknown began to exhibit a rebellious attitude toward his superiors and a failure to cooperate with his fellow airmen. The veteran has explained that he was a victim of sexual abuse during his military service, and believes that as a result, he developed a mental disorder, namely PTSD.

A review of the veteran's service personnel records verify good conduct for the initial evaluation period of the veteran's military service and a change in behavior

- 2 




beginning in August 1966 without any explanation. The veteran's military medical records also show that the veteran reported having frequent trouble with sleeping and excessive worry, as reflected by the report of the medical examination for separation, completed in July 1967. However, no psychiatric diagnosis was recorded.

The record shows that the presence of PTSD was considered when psychological testing was conducted by VA in February 2000; but this diagnosis was ruled out. The report of the V A mental disorders examination, conducted in March 2000 shows that the appropriate diagnosis for Axis I was schizoaffective disorder. This determination was made on the basis of current findings and the review of the electronic clinical record. However, no opinion has been obtained to determine the etiology of any existing psychiatric diagnosis.

The record also shows that several attempts by the RO to obtain medical records failed because the letters were undeliverable. The veteran should be asked to again provide the current addresses for Dr. Robert Shulman of Cincinnati, Ohio, Rutgers Mental Health Center" and Georgia Mental Health Institute.

In view of the foregoing, and in order to provide the veteran every consideration in the presentation of his claim, this case is remanded to the RO for the following actions:

1. Ask the veteran whether there exists any recent VA or private medical records related to his psychiatric disorder that are not currently in the claims folder. If so, obtain and associate them with the claims folder. He should also be asked to provide the current addresses for Dr. Robert Shulman of Cincinnati, Ohio, Rutgers Mental Health Center, and Georgia Mental Health Institute. If signed release forms are needed to obtain any such private medical records directly, ask the veteran whether he would be willing to execute such

- 3 

forms. If not, ask the veteran to provide the relevant records himself.

2. The RO should afford the veteran another V A mental disorders examination with the purpose of determining the current nature and etiology of any existing psychiatric disability. All indicated special studies and tests should be accomplished. The claims folder should be made available to the examiner for use in studying the case. The examiner is requested to provide a complete diagnosis either establishing or ruling out the presence of PTSD. If PTSD is identified, the examiner is requested to identify the stressor associated with this condition. Also, based on a review of the clinical record, the examiner is requested to provide an opinion as to whether the veteran currently has any mental disorder associated with injury, disease or event noted in his military service. In particular, the examiner is asked to answer the following: Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the veteran's current mental disorder is causally related to the veteran's military service. The clinical basis for the opinion should be set forth in detail.

3. Thereafter, the RO should readjudicate the claim. If the benefit sought on appeal remains denied, the appellant and the appellant's representative, if any, should be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on

-4




appeal. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2003).

- 5 



